ORDER
HUGH J. BREYER of LAWRENCEVILLE, who was admitted to the bar of this State in 1988, having pleaded guilty to an accusation charging him with third-degree theft by failure to make required disposition of property received, in violation of N.J.S.A. 2C:20-9, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), HUGH J. BREYER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that HUGH J. BREYER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HUGH J. BREYER comply with Rule 1:20-20 dealing with suspended attorneys.